Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

The amendment filed 02/19/2021 has been entered. Claims 1-18 are pending. Claims 1, 7, and 13 have been amended. No claim is added or cancelled. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bode (US 20180232162) hereinafter Bode in view of Roach et al. (US 20160164787) hereinafter Roach.
Regarding claim 1, Bode teaches a method for load balance (i.e. load balancing, [0053]), comprising: determining, backup quota ratios for a plurality of servers used for data backup (i.e. determining a backup server score for each of the plurality of backup servers based on scheduled backup server workload, [0005]) and associated with a cloud service platform (i.e. distributed cloud computing environments, [0057]); selecting, based on the backup quota ratios, one server from the plurality of servers (i.e. The scores for each backup server are compared to identify the backup server with the lowest score, which is selected to process a job for the client, [0049]); and in response to receiving a request for backup of data from an application on the cloud service platform (i.e. the client sends a request to the identified backup server to start the backup job, [0036]), causing the backup of the data from the application to the selected server (i.e. the identified backup server performs the backup job, [0036]). 
However, Bode does not explicitly disclose in a round robin period, each of the backup quota ratios being rounded from a calculated weight value of each server, wherein for each server, each backup quota ratio indicates a proportional relationship of a number of times each of the plurality of servers is allocated to the application on the cloud service platform in the round robin period. 
However, Roach teaches in a round robin period (i.e. round robin period of time, [0101]), each of the backup quota ratios being rounded from a calculated weight value of each server (i.e. weighted value associated with target server is calculated and value is then rounded to the nearest integer, [0100]), wherein for each server, each backup quota ratio indicates a proportional relationship of a number of times each of the plurality of servers is allocated to the application on the cloud service platform in the round robin period (i.e. target Servers A, B and C have the resulting weight values of 4, 3, and 2, respectively, in the weighted round robin scheduling, so long as the values in the weighted round robin scheduling table remain 
Based on Bode in view of Roach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate round robin period of time, weighted value associated with target server is calculated and value is then rounded to the nearest integer and target Servers A, B and C have the resulting weight values of 4, 3, and 2, respectively, in the weighted round robin scheduling, so long as the values in the weighted round robin scheduling table remain unchanged. The tenth through eighteenth requests will have target servers 6 designated in the same sequence to Bode because Bode teaches backup of data on selected server ([0036]), Roach suggests round robin period of time ([0101]), weighted value associated with target server is calculated and value is then rounded to the nearest integer, ([0100]), target Servers A, B and C have the resulting weight values of 4, 3, and 2, respectively, in the weighted round robin scheduling, so long as the values in the weighted round robin scheduling table remain unchanged. The tenth through eighteenth requests will have target servers 6 designated in the same sequence, [0104]).
One ordinary skill in the art would have been motivated to utilize Roach into Bode system in order to increase data backup efficiency of Bode system.

Regarding claim 2, Bode teaches updating, after the round robin period, the backup quota ratios for the plurality of servers, for subsequent backup of application data (i.e. an updated list of all backup servers for future connection attempts. For example, if a backup server is no longer available or a new backup server is available, the updated list will reflect this, [0036]).

Regarding claim 3, Bode teaches determining the backup quota ratios for the plurality of servers in the round robin period comprises: obtaining metadata of the plurality of servers, the 

Regarding claim 4, Bode teaches the attributes comprise at least one of: the number of registered clients, free capacity, performance of a server rack, a load index, backup window duration and an increasing rate of a storage space occupancy (i.e. the backup server is identified based on several weighted identification factors x, y, and z as follows: [0045] x=historical client latency of each client of the backup server (where x may be determined by summing up the historical client latency of each client that accesses the backup server); [0046] y=scheduled backup server workload; and [0047] z=whether metadata for any client is already cached for the backup server (i.e., pre-fetched for scheduled jobs, [0047]-[0047]).

Regarding claim 5, Bode teaches storing an association between the application and the selected server for the backup (i.e. metadata for a given client 101, 102, 103, 104, 105, 106 may be placed on at least two separate metadata repositories 180, 182, 184, [0030]).

Regarding claim 6, Bode does not explicitly disclose the round robin period is determined based on one of: a predetermined time period; the number of data backup operations performed by at least some of the plurality of servers, free capacity of at least some 
However. Roach teaches the round robin period is determined based on one of: a predetermined time period (i.e. round robin period of time, [0101]); the number of data backup operations performed by at least some of the plurality of servers (i.e. adaptive load balancer the number of possible data paths in the set of possible data paths based on the requirements of the at least one application stored in the policy database, claim 3), free capacity of at least some of the plurality of servers (i.e. resources available on the target or servers, [0069]); and increasing rates of storage space occupancies of at least some of the plurality of servers (i.e. data congestion experienced by a plurality of servers, [0016]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claims 7-18, the limitations of claims 7-18 are similar to the limitations of claims 1-6. Bode further teaches an electronic device, comprising: at least one processor; and a memory coupled to the at least one processor; a computer program product tangibly stored on a non-transitory computer readable medium and comprising machine executable instructions (i.e. The computer system comprises one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices; and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more memories , [0006]). Therefore, the limitations of claims 7-18 are rejected in the analysis of claims 1-6 above, and the claims are rejected on that basis.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/10/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447